Hill, J.
The trial judge signed the following certificate to the bill of exceptions in this case: “I do hereby certify that the foregoing bill of exceptions contains all the evidence and specifies all of the record material to a clear understanding of the errors *171complained of; and the clerk of the superior court of Bryan County is hereby ordered to make out a complete copy of such parts of the record in said case as are in this bill of exceptions specified, and certify the same as such, and cause the same to be transmitted to the October term, 1922, of the Supreme Court, that the errors alleged to have been committed may be considered and corrected. The above and foregoing bill of exceptions was tendered on the 30th day of October, 1922, but could not be signed and certified until this date, owing to the absence of the judge attending official engagements. This 25th day of November, 1922.” The foregoing certificate does not contain the statement that the bill of exceptions is true'; and therefore the Supreme Court is without jurisdiction to entertain .or decide the questions raised by the bill of exceptions. The writ of error is therefore dismissed. Prater v. Prater, 140 Ga. 326 (78 S. E. 1008); Pye v. Pye, 141 Ga. 21 (80 S. E. 287); Houston v. Postell, 141 Ga. 792 (82 S. E. 148); and other decisions to the same effect by six Justices; Elders v. Bancroft-Whitney Co., 6 Ga. App. 167 (64 S. E. 714); Bailey v. Guthrie, 1 Ga. App. 350 (58 S. E. 103).

Writ of error dismissed.


All the Justices concur.